Order filed December 15, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00252-CV
                                   ____________

     IN THE MATTER OF THE MARRIAGE OF MAYRA LIZABETH
              RAMIREZ CARBAJAL AND VINCE CASIMIR


                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-80554

                                     ORDER

      Appellant’s brief was originally due August 6, 2020. We granted an
extension of time to file appellant’s brief until October 5, 2020. By October 13,
2020, appellant had not filed a brief. On that date, we issued an order stating that
we would dismiss this appeal for want of prosecution unless appellant filed a brief
by November 4, 2020. The same day, October 13, 2020, appellant filed a motion to
extend time to file his brief. We granted an extension until December 7, 2020.
When we granted the extension, we noted that no further extensions would be
granted absent exceptional circumstances.

      As of today, appellant has not filed a brief. We order appellant to file a brief
with the clerk of this court on or before January 6, 2021. If appellant does not
timely file the brief as ordered, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                     PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.